DETAILED ACTION
This is in reference to communication mailed 01 April 2022. Amended claims filed 06 December 2021 have been responded to in this office action. Final Rejection mailed 20 January 2022 have been reconsidered. Claims 1 – 9 and 11 – 20 are now pending in this application and have been responded to in this office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Generating a tuple comprising rider features and subscriptions features, and then comparing the hashed value of the tuple of the tuple to determine if said tuple has a conflict (e.g. already exists in the hash table). These steps are essential because claimed invention stores the tuple in the hash table when there is no conflict. In the invention as currently claimed, the result of the comparison will always be “no conflict”, because data of a hashed tuple is always different than the data of the tuple.
For example, for a tuple comprising (city1, city2, night), see the generated hash value using MD5 algorithm.

    PNG
    media_image1.png
    379
    592
    media_image1.png
    Greyscale


Additionally, applicant claims “In response to the tuple having a conflict, removing the feature vector”, however it is old an known to one of ordinary skill in the art that a Tuple is a collection which is ordered and unchangeable. By removing a feature, applicant is destroying the tuple. Therefore, the missing step is “In response to the tuple having a conflict, recreating the tuple by removing the feature vector”.

Dependent claims 2 – 9, 11, 13 – 16 and 18 – 20 inherit the deficiencies of independent claims they claim dependency from, and therefore, they are rejected under 35 USC 112 (b).


Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 and 11 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
W3schools.com published article “Python Tuples” which teaches that a tuple is a collection which is ordered and unchangeable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 10, 2022